Citation Nr: 9935578	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a septoplasty with posterior nasal septal perforation.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from October 1951 to 
September 1955.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a March 1998 rating action, in 
which the RO granted entitlement to compensation under 
38 U.S.C.A. § 1151, and awarded a 10 percent disability 
evaluation for residuals of a septoplasty with posterior 
nasal septal perforation.  The veteran filed an NOD in June 
1998, and an SOC was issued by the RO that same month.  Also 
in June 1998, the veteran filed a substantive appeal.  In 
December 1998, the veteran testified before a hearing officer 
at the VARO in Winston-Salem.  A Hearing Officer's Decision 
was issued in April 1999.  


REMAND

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his residuals of a septoplasty 
with posterior nasal septal perforation, which has been 
determined to be compensable under the provisions of 
38 U.S.C.A. § 1151, is more severe than previously evaluated.  
See Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  


A review of the veteran's claims file reflects that he filed 
a claim for benefits under section 1151 for residuals of a 
septoplasty, with posterior nasal septal perforation, in 
September 1997. 

Thereafter, the RO received records from the VA Medical 
Center (VAMC) in Asheville, dated from February 1992 to 
November 1997.  A review of the records reflects that, in 
November 1994, the veteran was noted to complain of nasal 
crusting and obstruction.  On examination, he was found to 
have a deviated septum to the right.  In January 1995, he 
underwent a nasal septoplasty.  In February 1995, he was seen 
for his first post-operative evaluation, and the examiner 
noted that there was nasal septal cartilage exposed 
posteriorly, but that there was no septal perforation.  The 
veteran reported that his nasal airway was improved, but not 
perfect.  In March 1995, he was examined, and a septal 
perforation was found posteriorly.  In April 1995, he was 
examined and complained of nasal crusting and stuffiness.  He 
did not exhibit any nasal whistling or epistaxis.  The septal 
perforation was noted as 1.5 cm in diameter.  Treatment 
consisted of nasal irrigations with saline solution three to 
four times a day.  

From July 1995 to January 1996, treatment records revealed 
the veteran's complaints of continued nasal crusting and 
stuffiness, with no change in treatment.  Thereafter, in May 
1996, the veteran reported that the crusting was better, but 
the nasal stuffiness was worse.  Vancenase nasal spray was 
added to his treatment regimen.  Treatment records in August 
1996 and February 1997, reveal no change in the veteran's 
complaints or treatment.  In August 1997, he was found to 
have nasal whistling.  Sudafed was added to the treatment 
regimen.  In January 1998, the veteran was examined, and 
again complained of crusting.  Treatment included saline 
washes, Beconase spray  and Cortisporin ointment.

Subsequently, the RO received a statement, dated in January 
1998, from a VAMC Asheville physician who had been involved 
in the veteran's treatment.  It was noted that the veteran 
continued to have problems with nasal crusting.  The crusting 
was controlled to some degree with medical treatment, on 
which the physician stated the veteran would have to remain 
for the rest of his life.  Furthermore, the physician 
reported the veteran's nasal perforation did contribute to 
his nasal crusting.  He indicated that nasal septal 
perforations were a recognized risk of septoplasty and 
occurred in approximately 1% of the cases.  He also opined 
that the veteran's diabetic condition likely contributed to 
the development of the postoperative nasal septal 
perforation.  

In a March 1998 rating decision, the RO granted the veteran 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
septoplasty with posterior nasal septal perforation.  The 
veteran's disability was found to be 10 percent disabling, 
with an effective date from September 1997.  The veteran 
appealed the decision and, in a subsequently filed VA Form 9 
(Appeal to the Board of Veterans' Appeals), dated in June 
1998, he contended that, as a result of his septoplasty, he 
could not lie down without becoming very congested; that he 
had to sleep in an upright position; that he continued to 
have problems with crusting, mucous, bleeding, and soreness 
in his nose; and that he also suffered from headaches and 
problems with his mouth.  Additionally, the veteran reported 
that, prior to his septoplasty, he had been plagued by a 
small problem with nasal congestion and crusting, but that it 
had become much worse since the surgery.  

Subsequently, the RO received VAMC Asheville treatment 
records, dated in April 1998 and July 1998.  In July 1998, 
the veteran underwent a repair of his septal perforation with 
placement of a Silastic button, in addition to bilateral 
inferior turbinate reduction.  The April 1998 treatment 
record noted that the benefits and risks of the procedure had 
been explained to the veteran.  The risks included bleeding, 
awareness of the button, increased airway obstruction, and 
need for removal.  The alternative to the procedure was the 
current treatment regimen.  The veteran was noted to have 
been competent and to have agreed to have the procedure 
performed.  

In August 1998, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO, dated that same 
month.  He reported that he suffered from major crusting, a 
stuffed-up nose, chronic post-nasal drainage that caused him 
to develop sore throats, an inability to breath through his 
nose, sores in his mouth, and chronic headaches.  He also 
reported that the Silastic button was not working.  In 
addition, he filed a VA Form 21-526 (Veteran's Application 
for Compensation or Pension), in which he reiterated the 
contentions from his Statement in Support of Claim, and noted 
the date of his disability as December 1995.  

In September 1998, the veteran was examined at the Asheville 
VAMC.  A treatment record noted that he had undergone a 
Silastic button placement eight weeks previously, and that he 
was currently complaining of nasal crusting and congestion, 
along with shortness of breath, especially at night, and 
fronto-occipital headaches.  The treatment record also 
reported that the veteran admitted that the button had 
improved his nose somewhat, and did not wish to have it 
removed.  On clinical evaluation, the Silastic button was 
found to be in place, with no crusting.  Nasal cavities were 
wide open, and there was no bleeding.  The assessment was 
status post septal button placement, with decreased bleeding.  
The treatment plan called for continued heavy saline 
irrigation to prevent crusting, and continued use of 
Cortisporin at night.  An associated CT (computed tomography) 
scan of the sinuses revealed no significant disease involving 
the axillary, ethmoid, frontal, or sphenoid sinuses.  

In December 1998, the veteran testified before a hearing 
officer at the VARO in Winston-Salem.  He reported that his 
biggest problem was severe crusting in his nose, in addition 
to a chronic running nose, extensive bleeding, and 
difficulties breathing at night. He stated that, prior to the 
July 1998 surgery, his treatment had called for washing out 
his nasal passages and keeping them moist.  He testified that 
the level of his nasal disability was intermittent, in that 
it would sometimes abate and at other times flare-up.  He 
stated further that, following the July 1998 surgery, his 
condition worsened, with severe obstruction and congestion of 
his nasal passages, forcing him to sleep upright because he 
couldn't lie down.  He also stated that the septal button was 
close to his palate, and that the button caused additional 
mucous to form in his mouth.  In addition, the veteran 
reported that he had a problem with his ears, and that a 
doctor had opined that it was very possible that the 
veteran's ear problems could be connected to his nasal 
problems.  Furthermore, the veteran reported that he suffered 
from severe headaches.  



Thereafter, the RO received a VAMC Asheville treatment record 
dated in February 1999.  The record noted the veteran's 
complaints of near total nasal obstruction, inability to 
breathe lying down, and persistent frontal headaches.  Upon 
clinical evaluation, there was a large septal perforation 
involving a majority of the anterior septum.  The septal 
button was in place, and there was a large amount of thick 
crust adherent to the button and filling the nasal cavity.  
The examiner's assessment was septal perforation with button 
in place, with continued complaints of nasal obstruction.  

The Board notes that, under the VA Schedule for Rating 
Disabilities, when a disorder is encountered which is not 
specifically listed, it is permissible to evaluate it under a 
closely related disability as to which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  The 
decision as to which diagnostic code should be applied in a 
given case is for the RO and the Board.  See Bierman v. 
Brown, 6 Vet.App. 125 (1994); Butts v. Brown, 5 Vet.App. 532 
(1993) (en banc).  However, the rationale for selecting a 
specific diagnostic code must be explained.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992); Pernorio v. Derwinski, 2 
Vet.App. 625 (1992).

Pursuant to section 4.20, the veteran's disability due to 
residuals of a septoplasty with posterior nasal septal 
perforation has been assigned a 10 percent rating under the 
provisions of Diagnostic Code (DC) 6502 of the Rating 
Schedule, 38 C.F.R. § 4.97, which pertains to "Septum, 
nasal, deviation of".  Under DC 6502, a 10 percent rating is 
warranted for a traumatic deviation of the nasal septum with 
fifty-percent obstruction of the nasal passage on both sides 
or complete obstruction on one side.  The Board notes that 
the 10 percent rating currently assigned the veteran 
represents the maximum available schedular evaluation under 
this Code.  The RO has also considered the veteran's 
disability under DC 6522 for "Allergic or vasomotor 
rhinitis".  Under DC 6522, a 10 percent evaluation is 
warranted for allergic rhinitis, on a showing that the 
claimant is without polyps, with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction of one side.  If polyps are present, a 30 percent 
evaluation is contemplated.  


We are cognizant that, besides crusting and nasal congestion, 
which are documented by the clinical evidence, the veteran 
has also complained that he suffers from headaches, tearing 
of the eyes, dryness of the mouth, and ear problems 
associated with his nasal perforation and subsequent Silastic 
button procedure.  Although no examining physician has 
opined, on the record, that any of these additional symptoms 
are residuals of the veteran's medical condition associated 
with his nasal perforation and Silastic button, it appears no 
examiner has been asked to render an opinion on the issue.  
Thus, whether these symptoms, as claimed by the veteran, are 
residuals of his nasal disorder is unknown.  The Board notes 
that we are not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record, grounded in medical evidence.  See Rucker v. Brown, 
10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).

Given that inclusion of the additional symptoms of which the 
veteran complains, as residuals of the septal perforation and 
Silastic button procedure, might allow for a higher 
disability rating, we believe a medical examination should be 
undertaken to determine, to the extent feasible, the etiology 
of the veteran's headaches, tearing of the eyes, dry mouth, 
and ear problems.  With this in mind, we are aware that the 
veteran's representative has requested that the veteran's 
disability be considered as analogous to sinusitis, under 
DC's 6510-6514.  We note that the fact that the veteran does 
not actually suffer from sinusitis would not preclude him, 
pursuant to 38 C.F.R. § 4.20, from having his disability 
considered under the rating criteria for that disability, 
given that the localization and symptomatology of the 
residuals of his nasal disorder are closely related to those 
for sinusitis. 

Thus, we find that, before reaching a decision with respect 
to the veteran's claim, an additional VA medical examination 
should be undertaken, in which the veteran's entire medical 
history is reviewed, with both past and current findings 
considered, and an opinion rendered with respect to whether 
the veteran's headaches, tearing eyes, dry mouth, and ear 
problems, if found on examination, are in fact residuals of 
his septal perforation or Silastic button procedure.  


Accordingly, while the Board regrets the delay in this case, 
further appellate consideration will be deferred, and the 
veteran's claim is REMANDED to the RO for the following 
action:

1. The RO should contact the veteran and obtain 
the names and addresses of all medical care 
providers (VA or non-VA), if any, who have 
treated the nasal disorder associated with 
his nasal perforation since February 1999.  
The RO should also request that the veteran 
furnish signed authorizations for release to 
VA of medical records in connection with each 
non-VA source identified.  The RO should 
attempt to obtain any such records and any 
additional VA medical records, not already on 
file, which may exist, and incorporate them 
into the claims folder. 

2. Following this development, the RO should 
schedule the veteran for a VA medical 
examination.  Before evaluating the veteran, 
the examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  The examiner's 
report should reflect such review of the 
history of this case, and should fully set 
forth all current complaints, pertinent 
clinical findings, and diagnoses.  The 
examiner should comment on the nature, 
extent, and etiology of any residual 
conditions associated with the veteran's 
nasal perforation, and/or subsequent Silastic 
button placement in July 1998.  It would be 
particularly helpful if the examiner would 
determine, to the extent feasible, the degree 
to which veteran's complaints of headaches, 
tearing eyes, dry mouth, and ear problems, 
along with severe crusting and nasal 
congestion, are attributable to the service-
connected disorder.  The examiner's opinions 
should be supported by pertinent medical 
evidence.  

3. Thereafter, the RO should review the 
examination report and ensure that it 
includes all of the requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.  

4. Regarding the notice to the veteran of the 
examination scheduled in connection with this 
remand or of other evidence requested, the RO 
should provide the veteran with information 
sufficient to inform him of the consequences 
of a failure to report for any scheduled 
examination without good cause or failing to 
assist in providing any other evidence deemed 
necessary.  See 38 C.F.R. §§ 3.158, 3.655 
(1999).  

5. Upon completion of the foregoing, the RO 
should review all the pertinent evidence of 
record associated with the veteran's claims 
file, and should again consider his increased 
rating claim, associated with benefits 
granted under 38 U.S.C.A. § 1151 for 
residuals of septoplasty with posterior nasal 
septal perforation.  If action taken remains 
adverse to the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case (SSOC) 
concerning all evidence added to the record 
since the last SSOC.  Thereafter, the veteran 
and his representative should be given an 
opportunity to respond.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



